Case 1:18-cr-00809-RJS Document 70 Filed 01/13/21 Page 1of1

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

Southern District of New York

Jennifer L. Brown

David E. Patton

Executive Director Attorney-in-Charge

and Attorney-in-Chief

January 12, 2021

BY ECF AND EMAIL

 

Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square

New York, NY 10007

Re: United States v. John Luke Shannon,
18 Cr. 809 (RJS)

 

Dear Judge Sullivan:

I write with the consent of the government to request that the Court adjourn
Mr. Shannon’s surrender date, now set for January 25, 2021, by an additional
30 days. Mr. Shannon received his first dose of the Pfizer vaccine on December 28,
2020. He is scheduled to receive the second dose on February 9, 2021. Adjourning
the surrender date by 30 days will allow Mr. Shannon time to become fully
vaccinated and recover from the side effects before traveling to North Carolina.

Respectfully submitted,

/s/

Clay H. Kaminsky
Assistant Federal Defender
(212) 417-8749

 

ce: AUSA Cecilia Vogel

IT IS HEREBY ORDERED THAT Defendant's surrender date, currently set for
January 25, 2021, is adjourned to Wednesday, February 24, 2021.

Dated: January 12, 2021

New York, New York
SO ORDERED:

 

RICHARD J. SULLIVAN
U.S.C.J., Sitting by Designation
